 

Exhibit 10.2

 

*** Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

LICENSE AND COLLABORATION AGREEMENT

This LICENSE AND COLLABORATION Agreement (this “Agreement”) is entered into and
made effective October 16, 2018 (“Effective Date”), by and between MRI
Interventions, Inc., a Delaware corporation (“MRI”), and Clinical Laserthermia
Systems AB, a Swedish corporation (“CLS”). MRI and CLS may be referred to
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, MRI designs, develops, offers, and sells systems, devices and
technology related to performing minimally invasive surgical procedures under
direct, intra-procedural magnetic resonance imaging guidance (collectively, the
“MRI Products”);

WHEREAS, CLS designs and develops minimally invasive methods for tissue thermal
therapy and ablation and has developed laser treatment solutions based on immune
stimulating interstitial laser thermotherapy (imILT®) methods, including laser
applicators (“Applicators”) and the TRANBERG® Thermal Therapy System (the “CLS
System”) (collectively, the “CLS Products”); and

whereas, the Parties desire to develop a strategic business relationship whereby
each Party shall collaborate and share certain information and technology with
one another in a manner intended to benefit the Parties’ current businesses and
to develop, evaluate, and commercialize certain New Products (as defined herein)
on the terms and conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the representations, warranties, covenants,
and agreements contained herein, and for other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties mutually
agree as follows:

1.       DEFINITIONS. As used in this Agreement, the following terms shall have
the meanings ascribed to them below, whether used in the singular or plural.
Other terms may be defined elsewhere in this Agreement and shall have the
meanings indicated throughout this Agreement.

(a)       “Affiliate” means, with respect to any Party, any other legal entity
that, directly or indirectly, controls, is controlled by, or is under common
control with, such Party; provided, however, that in each case any such other
entity shall be considered to be an Affiliate only during the time period during
which such control exists. For purposes of this definition, “control” (and
derivatives thereof including “controlled by” and “under common control with”),
as used with respect to any entity, means the possession, directly or
indirectly, of more than fifty percent (50%) of the voting equity or ownership
interest in or of such entity.

(b)       “Applicable Law” means all applicable provisions of all international,
federal, state, and local statutes, laws, rules, regulations, administrative
codes, ordinances, decrees, orders,

 1 

 

decisions, injunctions, award judgments, permits, and licenses of or from
governmental authorities, including without limitation those relating to or
governing the use or regulation of the subject item and the listing standards or
agreements of any national or international securities exchange.

(c)       “CLS IP” means any and all Intellectual Property Developed by or for
CLS, or acquired by or licensed to CLS, prior to the Effective Date of this
Agreement, or during the term of this Agreement to the extent related solely to
the CLS Products, including all versions and stages thereof, and all derivative
works, improvements, or enhancements to any of the foregoing. Without limiting
the foregoing, the CLS IP shall include the CLS Patents and all specifications,
manufacturing and development methodologies, software, firmware and electronics,
test and user data, and other Know-How relating to the CLS Products and
proprietary to CLS.

(d)       “CLS Patent(s)” shall mean (i) the United States and foreign patent
applications and patents owned by CLS as of the Effective Date set forth in
Exhibit A hereto, and any continuations, continuations in part, divisions,
extensions, reissues, reexaminations, applications or substitutions with respect
thereto and all foreign equivalents; and (ii) any and all other patents or
patent applications owned by CLS prior to or during the term of this Agreement
with claims covering any aspect of the CLS Products.

(e)       “Commercialize” means to promote, license, market, distribute, offer
for sale, sell or provide product support for the products with respect to which
this term is used herein, and “Commercializing” and “Commercialization” shall be
interpreted accordingly.

(f)       “Confidential Information” means any and all forms and types of
financial, business, marketing, operations, scientific, technical, economic and
engineering information, whether tangible or intangible, including without
limitation, patterns, plans, compilations, program devices, formulas, designs,
prototypes, samples, methods, techniques, processes, procedures, programs,
Intellectual Property, Know-How, source code, object code, databases, data,
proposed product names or marks, marketing materials or programs, plans,
specifications, information relating to past, present and prospective customers,
users, partners, vendors and suppliers, manufacturing information, business
plans, price lists, costing information, employee and consulting relationship
information, accounting and financial data, profit margin, marketing and sales
data, strategic plans, and all other proprietary information (including all
originals, copies, digests and summaries in any form) provided by or on behalf
of one Party (“Discloser”) to the other Party (“Recipient”) hereunder, including
any and all non-public information regarding, related to, arising from or
associated with this Agreement, and the terms and conditions of this Agreement.
Notwithstanding the foregoing to the contrary, Confidential Information shall
exclude any information that a Recipient can establish by documentary evidence,
bearing the burden of proof: (i) was known to such Recipient before receipt
thereof from or on behalf of Discloser; (ii) was disclosed to Recipient by a
third person who had a right to make such disclosure without any obligation of
confidentiality to Discloser; (iii) is available in the public domain without
violation of this Agreement by Recipient or other obligation of confidentiality;
or (iv) is independently developed by Recipient or Recipient’s Personnel without
use of or reference to Discloser’s Confidential Information.

 2 

 

(g)       “Develop” means, with respect to any Intellectual Property or New
Products, to create, design, invent, reduce to practice, author, discover,
develop or conceive.

(h)       “Field” means the field of medical procedures, processes and therapies
related to neuro applications, including intracranial and spine surgery.

(i)       “Gross Margin” means total sales revenue less the cost of goods sold,
divided by total sales revenue, expressed as a percentage.

(j)       “Intellectual Property” means United States and foreign (a) patents,
patent applications, patent disclosures and all related continuations,
continuations-in-part, divisionals, reissues, reexaminations, utility models,
certificates of invention and design patents, patent applications, registrations
and applications for registrations; (b) trademarks and service marks, and trade
dress, Internet domain names, logos, trade names and corporate names, and
registrations and applications for registration thereof; (c) works of authorship
and any copyright registrations or applications for registration thereof; (d)
mask works and registrations and applications for registration thereof; (e)
computer software, data and documentation; (f) trade secrets, including without
limitation ideas, specifications, inventions, designs, Know-How, methods,
discoveries, developments and any other proprietary information, whether
patentable or non-patentable and whether or not reduced to practice; (g)
Confidential Information; and (h) all copies and tangible embodiments of the
foregoing.

(k) “Know-How” means research and design details, technical requirements,
specifications, and documentation, including without limitation, engineering
information, CAD drawings and files, 510(k) or PMA (as each defined herein)
files and any subsequent letters to file, and verification, validation and
testing protocols.

(l)       “MRI IP” means any and all Intellectual Property Developed by or for
MRI, or acquired by or licensed to MRI, prior to the Effective Date of this
Agreement, or during the term of this Agreement to the extent related solely to
the MRI Products, including all versions and stages thereof, and all derivative
works, improvements, or enhancements to any of the foregoing. Without limiting
the foregoing, the MRI IP shall include the MRI Patents and all specifications,
manufacturing and development methodologies, software, firmware and electronics,
test and user data, and other Know-How relating to the MRI Products and
proprietary to MRI.

(m)       “MRI Patent(s)” shall mean (i) the United States and foreign patent
applications and patents owned by MRI as of the Effective Date set forth in
Exhibit B hereto, and any continuations, continuations in part, divisions,
extensions, reissues, reexaminations, applications or substitutions with respect
thereto and all foreign equivalents; and (ii) any and all other patents or
patent applications owned by MRI prior to or during the term of this Agreement
with claims covering any aspect of the MRI Products.

(n)       “Newly Developed IP” means all Intellectual Property that is Developed
by the Parties in connection with the New Products, including Know-How, and any
feedback, improvements, modifications, enhancements to, or derivative works that
are based on any feedback, recommendations, or suggestions provided by or on
behalf of either Party regarding the

 3 

 

Newly Developed IP. For the avoidance of doubt, Newly Developed IP shall not
include any CLS IP or MRI IP.

(o)       “New Products” means any and all new products, systems, or technology
developed by the Parties in connection with this Agreement and identified in a
Statement of Work, including without limitation products, devices, designs,
applications, and technology integrating, combining, or incorporating the CLS
Products with MRI Products.

(p)       “Open Source Software” means any software, source code, or other
material that is distributed as “free software,” “open source software,” or
under a similar licensing or distribution model, including, without limitation,
the GNU General Public License, GNU Lesser General Public License, Mozilla
Public License, BSD License, the Artistic License, the Netscape Public License,
the Sun Community Source License, the Sun Industry Standards License, and the
Apache License.

(q)       “Personnel” of a referenced Party (i.e. CLS Personnel or MRI
Personnel, respectively) means any employee, independent contractor or other
individual person who is a provider of services (regardless of how such
individual is classified for the purposes of applicable employment and tax laws)
of (i) such Party or its Affiliate(s) and/or (ii) any subcontractor of such
Party providing any services in connection with or relating to this Agreement.

2.        COLLABORATION.

(a)       Purpose. The Parties acknowledge and agree that the purpose of the
Agreement is to establish a framework between the Parties pursuant to which (i)
CLS grants to MRI certain exclusive rights to sell the CLS Products in the Field
as further set forth in Section 2(b) below; and (ii) the Parties collaborate to
Develop New Products for use and Commercialization in the Field.

(b)       CLS Products. CLS hereby grants MRI the exclusive right to
Commercialize the CLS Products and New Products in the Field. MRI intends to
exercise its rights under this Section in good faith to Commercialize the CLS
Products in the clinical setting for the mutual benefit of the Parties. MRI
shall purchase from CLS and CLS agrees to sell to MRI the CLS Products for the
fees set forth in Section 7(a) and in the amounts and quantities and pursuant to
terms specified in written purchase orders mutually agreed upon by the Parties
(each a “Purchase Order”). In exchange for the above exclusive right granted to
MRI and subject to Section 2(c)(ii), the Parties agree that during the term of
this Agreement, CLS will be MRI’s exclusive supplier of laser treatment
equipment within the Field. The Parties are also parties to that certain
Distribution Agreement of even date herewith whereby CLS appoints MRI as its
exclusive distributor of certain CLS Products.

(c)       New Product Development.

(i)       Statement of Work. On or after the Effective Date, the Parties may
enter into one or more written statement(s) of work mutually agreed upon by the
Parties (each, a “SOW”) to describe specific projects, the obligations of each
Party, and the costs and budget with respect to the Development described in
such SOW. All SOWs must be approved in writing by the Parties prior to the
commencement thereof. The Joint Steering Committee (as defined below) is
responsible for drafting each SOW. Each SOW shall

 4 

 

describe the respective obligations of and services to be provided by each Party
and, once executed by each Party, shall be incorporated herein by reference as
though fully set forth herein. If there is a conflict between the provisions of
this Agreement and any SOW, the provisions of this Agreement shall control
unless the SOW expressly and specifically provides otherwise by reference to
this Section 2(c)(i) with intent to modify.

(ii)       Initial SOW. Promptly following the Effective Date, the Parties shall
cooperate in good faith to agree upon the initial SOW, which shall include
without limitation terms governing the Development of thermometry software for
the CLS Products for use in the Field, including the scope of the Development be
performed and the milestones and schedule for such Development (the “Initial
SOW”). The Parties agree and acknowledge that the Initial SOW shall be executed
by the Parties by or before December 31, 2018. In the event the Parties are
unable to agree upon the Initial SOW by December 31, 2018, each Party may, in
its sole discretion, terminate this Agreement in whole or in part (including by
terminating the exclusive supplier obligation set forth in Section 2(b)). In the
foregoing event, nothing shall prevent either Party from seeking and entering
into an arrangement with an alternate third party provider or developer of
thermometry software.

(iii)       Change Order. Changes to any SOW shall become effective only upon
the execution of a written change order (“Change Order”) by the authorized
representatives of each of the Parties. Each Change Order shall describe the
impact of the change on the respective obligations of each Party, and once
executed by each Party, shall be incorporated herein by reference as though
fully set forth herein. For each Change Order, the Parties will evaluate in good
faith any change that increases or decreases the scope or magnitude of
performance of the Collaboration, corresponding commercially reasonable
increases or decreases in compensation to a Party, appropriate and commercially
reasonable revisions to the services and deliverable schedule, and the
availability of the required resources and prior commitments to other customers.

(iv)       Transfer of Know-How. The Parties shall, to the extent commercially
reasonable or necessary to Commercialize or Develop the New Products, provide
each other with all Know-How related to the CLS Products and MRI Products,
respectively, to facilitate the Development and Commercialization of New
Products promptly following the Effective Date in the form and format mutually
agreed by the Parties.

(v)       Development. Notwithstanding anything herein to the contrary, the
Parties agree that the Development of the New Products shall be conducted in
close consultation and co-operation between the Parties. Each Party shall keep
the other Party fully and regularly informed of the progress of the Development
of New Products for which the Party is responsible and shall answer any question
raised by the other Party during performance and after completion of Development
of New Products.

(vi)       Costs. CLS and MRI shall, as a main rule and unless otherwise agreed
in a SOW, be jointly responsible for all costs associated with the Development
of New Products in the Field, including but not limited to costs associated with
*** for new indications in the Field. Each project and budget must be approved
by both Parties prior

 5 

 

to initiation. Notwithstanding anything to the contrary herein, should a
specific project turn out to improve a CLS Product or a MRI Product in a way not
originally anticipated in the SOW, the Parties agree to negotiate in good faith
an appropriate allocation of costs for such Development.

(vii)       Commercialization.

(1)MRI shall use commercially reasonable efforts to Commercialize the CLS
Products and New Products Developed in connection with this Agreement in the
Field. MRI may not Commercialize the CLS Products or New Products under MRI’s
brand name unless mutually agreed by the Parties. Prior to MRI Commercializing
New Products, the Parties will agree on what brand name and trademark to use for
such New Products in the Commercialization.

(2)Correspondingly, to the extent applicable, as determined by CLS in its own
discretion, but subject to Section 4(d), CLS shall have the right to
Commercialize the New Products outside of the Field. In case of such
Commercialization by CLS, the Parties shall jointly negotiate in advance in good
faith the commercial terms for any MRI Products included in such commercial
offerings by CLS and the Parties shall agree on the commercial terms to apply
for the New Products.

(3)The Parties further agree to discuss in good faith the potential grant by MRI
to CLS of distribution rights outside of the US and Canadian markets to the
joint offering of MRI Products, CLS Products and New Products, on such markets
where MRI is not active and where CLS has or wishes to establish market
presence, either on its own or through distribution partners. Such good faith
discussions shall be based on each of the Parties’ strategies for establishing
sales channels outside of the US and Canada, with the mutual aim of maximizing
the geographical reach and sales of the joint offering of products.

(viii)       Open Source. The New Products may, unless explicitly excluded in
the relevant SOW, include Open Source Software; provided, that each Party shall
maintain an accurate and complete list of any Open Source Software incorporated
into New Products by or on behalf of such Party and, upon the other Party’s
written request, provide such list to the other Party. However, the Parties
agree that copyleft or other licenses with similar restrictions may not be
included in the New Products. Neither Party may subject any proprietary portion
of a New Product to any Open Source license obligation. Nothing in this
Agreement limits any rights under, or grants rights that supersede, the terms of
any applicable Open Source license. Confidential Information may not be
incorporated in any Open Source Software or derivative thereof.

(d)       Regulatory. MRI shall be responsible for any costs associated with
clinical or regulatory filings, reports, or submissions required by Applicable
Law for MRI to Commercialize New Products or any derivative products Developed
based on the Newly Developed IP in the Field, including any Premarket
Notifications (“510(k)s”) or Premarket Approval (“PMAs”) to the Food

 6 

 

and Drug Administration (the “FDA”) for any New Products. MRI shall also be
responsible for responding to and handling any consumer complaints arising from
the Commercialization of the New Products in the Field. Subject to Section
(e)(ii) below, MRI shall own all rights, title, and interests in any 510(k)s
submitted by or on behalf of MRI for any New Products. Each Party agrees, upon
the reasonable request of the other Party, during or after the term of this
Agreement, to take such further acts as may be reasonably necessary or desirable
for clinical or regulatory filings, reports, or submissions required by
Applicable Law.

(e)       Right to Manufacture and Escrow.

(i)       In the event that either Party (1) experiences a Bankruptcy Event (as
defined in Section 12(o)); or (2) ceases to do business, that Party (the
“Nonperforming Party”) shall immediately notify the other Party hereof in
writing.

(ii)       In order for the other Party to continue to Develop, and/or
Commercialize the CLS/MRI Products and/or New Products in any of the situations
detailed in Section 2(e)(i), the Nonperforming Party shall take all actions
reasonably necessary to allow the other Party to take possession of,
manufacture, or have manufactured such Products until such time as the other
Party determines in good faith that the Nonperforming Party is able to meet its
obligations under this Agreement and any applicable SOW (the “Step-In Term”).
Without limiting the foregoing, the Nonperforming Party will allow the other
Party to take possession of necessary related materials, including but not
limited to Know How, source code, encryption keys, administrative passwords,
configurations, software, interfaces, documentation, manufacturing
specifications, and supplier lists (collectively, “Materials”). The
Nonperforming Party will use commercially reasonable efforts to assign,
transfer, or subcontract to the other Party or its designee, at the other
Party’s option, any third-party agreements that are needed to take possession
of, manufacture or have manufactured, Develop, and/or Commercialize the CLS/MRI
Products and/or New Products. In the event CLS is the Nonperforming Party, CLS
shall grant to MRI any rights necessary for MRI to use any applicable 510(k)
necssary for MRI to continue the Commercialization of the CLS Products and/or
New Products in the Field.

(iii)       At any time prior to the initiation of Commercialization of a fully
developed New Product, the Parties shall enter into a three-party escrow
agreement for the escrow of the Materials (“Escrow Agreement”) in an SOW or
other written agreement. The Parties shall negotiate the terms and conditions of
such an Escrow Agreement in good faith with an escrow agent mutually selected by
the Parties (“Escrow Agent”); provided, that the Parties agree that access to
the Materials shall be permitted by the Escrow Agent to either Party upon
written certification by such Party to the Escrow Agent that any of the events
described in Sections 2(e)(i)(1)-(2) has occurred in relation to the
Nonperforming Party (each, a “Release Event”). Upon the Escrow Agent’s receipt
of such a notice that a Release Event is at hand, the Escrow Agent shall inform
the Nonperforming Party thereof and allow the Nonperforming Party a five (5)
business days period to evidence that no Release Event exists. If, after such
period, a Release Event is at hand, the Materials shall be released by the
Escrow Agent and the Party to which the Materials are released shall have a
worldwide, royalty-free, non-exclusive license to use and maintain the Materials
for its business purposes and in accordance with the licenses

 7 

 

granted hereunder for the duration of the Step-In Term. In case of a Release
Event, the Party receiving the Materials shall compensate the Nonperforming
Party for its use of the Materials in accordance with the commercial terms set
out in this Agreement (subject to deduction for the Party’s reasonable
manufacturing costs) or as otherwise applied between the Parties according to
agreed SOWs.

(iv)       Without limiting the foregoing, the Parties may agree in writing that
MRI shall be entitled to manufacture the CLS Products and New Products through a
third party subcontractor or at a facility owned or operated by MRI; provided,
that in no event shall MRI manufacture CLS Products or New Products without the
prior written consent of CLS and the prior agreement between the Parties on the
commercial terms and conditions to apply for such manufacturing (including but
not limited to the license fee or other compensation due to CLS for CLS Products
and New Products manufactured by MRI). In connection with such a consent from
CLS to manufacture under this Section 2(e)(iv), CLS shall grant MRI such rights
as may be reasonably necessary for MRI to manufacture and Commercialize the CLS
Products and/or New Products in the Field. CLS shall in such event also give MRI
access to relevant parts of the Materials, as needed for such manufacture.

 

(f)        Support. In addition to the warranties set forth in this Agreement,
CLS agrees to (i) provide all reasonable support requested by MRI for the CLS
Products; (ii) provide, at no additional charge, when and if generally available
to CLS’s customers, any updates, improvements, or enhancements to the CLS
Products; (iii) without undue delay respond to any reasonable support requests
from MRI, and (iv) without undue delay correct or provide a work around
acceptable to CLS for any errors in the CLS Products. For the avoidance of
doubt, MRI shall be solely responsible for the handling of all first line
service and support communications in relation to customers acquiring CLS
Products or New Products for use in the Field from MRI hereunder.

3.        GOVERNANCE.

(a)       Joint Steering Committee. The Parties will form a joint steering
committee, which will be responsible for the oversight of the development and
implementation of Development of New Products in accordance with the terms of
this Agreement (“Joint Steering Committee” or “JSC”). The Joint Steering
Committee shall, among other things, (i) assist in the management of the
development, implementation, optimization and coordination of the New Products;
(ii) review, and provide comment on SOWs; (iii) provide single-point
communication for seeking consensus within both Parties’ organizations regarding
the Development, testing and Commercialization of the New Products and any other
significant activities relating to this Agreement; and (iv) address business
disputes between the Parties, and (v) monitor the progress of and facilitate
changes to the Development of New Products as industry requirements and the
Parties’ interests evolve over time. The Parties acknowledge and agree that the
Joint Steering Committee shall not have the power to amend any of the terms or
conditions of this Agreement or to bind either Party with respect to any
obligations not expressly provided in this Agreement or in any SOW. This
Agreement shall not be amended expect pursuant to Section 12(f). The JSC shall
be composed of four (4) members — two (2) CLS executives or Personnel appointed
by CLS, and two (2) MRI executives or Personnel appointed by MRI (collectively,
the “JSC Members”); provided, however, that in the event a

 8 

 

member appointed by a Party shall not be in attendance at any meeting, the other
member appointed by that same Party shall have full authority to vote for both
such members. The initial JSC Members are as set forth on Exhibit C to this
Agreement. The removal of any JSC Member may be effected only by the Party
entitled to appoint such JSC Member. Any vacancy on the Joint Steering Committee
may be filled only by the Party entitled to appoint such JSC Member.

(b)       Meetings. The Joint Steering Committee shall hold meetings regularly
during the performance of work or Development under this Agreement or any other
SOW at times, dates, and locations to be mutually agreed upon by the JSC
Members. Notwithstanding the foregoing, during the pendency of any New Product
Development, the Parties shall hold meetings no less than bi-weekly unless
otherwise mutually agreed upon by the Parties. In addition, meetings of the
Joint Steering Committee may be called by any two of the JSC members, at any
time upon written notice delivered to the other JSC members at least fourteen
(14) days prior to the proposed meeting date. Joint Steering Committee meetings
may be held, and individual JSC Members may attend, in person, by audio or video
teleconference or similar communications equipment by means of which all persons
participating in the meeting can hear each other. Each Party shall be
responsible for all of its own expenses in participating in any Joint Steering
Committee meetings.

4.        INTELLECTUAL PROPERTY.

(a)       License to MRI to CLS IP. CLS hereby grants to MRI and its
Affiliate(s), a limited, fully-paid up, exclusive, perpetual, worldwide,
irrevocable (unless this Agreement is terminated for breach), non-transferable
(except as permitted in this Agreement) right and license to access, modify,
create derivative works of, enhance, improve, and otherwise use the CLS IP
solely in connection with the (i) Commercialization of existing CLS Products in
the Field in accordance with Section 2; and (ii) the Development and
Commercialization by MRI of any New Products in the Field; provided, however,
that MRI shall not sublicense its rights hereunder without CLS’ prior written
consent, except for non-exclusive sublicenses granted to MRI’s customers in the
ordinary course of business, and any permitted sublicense under this Section
4(a) shall be on terms no less protective of the CLS IP than those set forth
herein. Except for the rights granted in this Section 4, no other right in the
CLS IP is conveyed, transferred, assigned or licensed to MRI or any other person
or entity, including by way of any implied license and CLS retains all right,
title and interest therein.

(b)       CLS Patents. With respect to any and all CLS Patents included in the
CLS IP, the licensed rights set forth above in Section 4(a), solely with respect
to any subject matter or claims expressly covered by the CLS Patents, shall
terminate on the date on which the last of any CLS Patents (or valid claims
thereunder) expires or is held revoked, invalid or unenforceable by decision of
a court or other governmental agency of competent jurisdiction, unappealable or
unappealed with the time allowed for appeal having been expired. For the
avoidance of doubt, to the extent any right in any CLS Patent expires or
terminates in accordance with the terms set forth in this Section 4(b), the
license to any related Know-How proprietary to CLS shall survive such
termination or expiration.

(c)       Newly Developed IP. Unless otherwise agreed in the related SOW, the
Parties will jointly own all right, title, and interest in and to all Newly
Developed IP, without any obligation to make any payments of any kind to the
other Party with respect to the Newly Developed IP,

 9 

 

including, without limitation, revenue splits, royalties and commissions, or
other accounting; provided, that (i) MRI shall have the exclusive right in
accordance with Section 2(b) to use, exploit, or Commercialize any Newly
Developed IP in the Field and, (ii) CLS shall have the exclusive right during
the term of this Agreement, to use, exploit, or Commercialize any Newly
Developed IP outside of the Field. The SOW for each New Product shall set forth
the rights and restrictions of each Party as it relates to the jointly-owned
Newly Developed IP. Each Party agrees, upon the reasonable request of the other
Party, during or after the term of this Agreement, to take such further acts as
may be reasonably necessary or desirable to reflect and establish the joint
ownership of and other rights with respect to any Newly Developed IP, including
but not limited to entering into applicable cross license.

(d)       Exclusivity. The Parties agree that the licenses set forth above in
Section 4(a) and Section 4(b) shall be exclusive to MRI as between (i) MRI and
any third party, and (ii) MRI and CLS, in the Field. For avoidance of doubt,
except as necessary to perform its activities under this Agreement, CLS shall
have no right to use, license, sell, offer for sale, Commercialize or exploit
the CLS IP within the Field or grant any third party the foregoing rights in the
Field without the prior written consent of MRI. For the avoidance of doubt, the
foregoing will not prevent CLS from marketing and selling CLS Products or New
Products to customers outside the Field, or to customers using the CLS Products
or New Products for general applications, including customers who use CLS
Products or New Products for multiple applications (such as general sales to
radiology departments); provided, that in no event shall CLS Commercialize any
software or Applicators specifically designed for or intended to facilitate the
use of the CLS Products or New Products in the Field.

(e)       License to CLS to MRI IP. MRI hereby grants to CLS and its Affiliates
a limited, fully-paid up, non-exclusive, perpetual, worldwide, non-transferable
(except as permitted in this Agreement), irrevocable (unless the Agreement is
terminated for breach) right and license to access, modify, create derivative
works of, enhance, improve, and otherwise use the MRI IP solely in connection
with the Development by CLS of any New Products; provided, however, that CLS
shall not sublicense its rights hereunder without MRI’s prior written consent
and any permitted sublicense granted by CLS under this Section (e) shall be on
terms no less protective of the MRI IP than those set forth herein. Except for
the rights granted in this Section 4(e), no other right in the MRI IP is
conveyed, transferred, assigned or licensed to CLS or any other person or
entity, including by way of any implied license and MRI retains all right, title
and interest therein.

(f)       MRI Patents. With respect to any and all MRI Patents included in the
MRI IP, the licensed rights set forth above in Section 4(e), solely with respect
to any subject matter or claims expressly covered by the MRI Patents, shall
terminate on the date on which the last of any MRI Patents (or valid claims
thereunder) expires or is held revoked, invalid or unenforceable by decision of
a court or other governmental agency of competent jurisdiction, unappealable or
unappealed with the time allowed for appeal having been expired. For the
avoidance of doubt, to the extent any right in any MRI Patent expires or
terminates in accordance with the terms set forth in this Section 4(f), the
license to any related Know-How proprietary to MRI shall survive such
termination or expiration.

(g)       Trade Secrets. Pursuant to the Defend Trade Secrets Act of 2016, the
Parties acknowledge and understand, and shall cause any Personnel to acknowledge
and understand, that:

 10 

 

(i)       an individual may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (a)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding.

(ii)       Further, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the employer’s
trade secrets to the attorney and use the trade secret information in the court
proceeding if the individual: (a) files any document containing the trade secret
under seal; and (b) does not disclose the trade secret, except pursuant to court
order.

(h)       Intellectual Property Prosecution and Enforcement. Each Party is
responsible for all costs associated with the Intellectual Property it solely
owns. With respect to Intellectual Property solely owned by a Party, such Party
shall have sole discretion to decide whether to file for protection, the
countries in which it will file for protection, the content of such filings, the
conduct of the prosecution of such filings, and whether to enforce or maintain
such protection. With respect to jointly owned Newly Developed IP, except as set
forth in an SOW, the Parties jointly will prepare, file, prosecute and maintain
any applications or registrations for Intellectual Property associated
therewith, provided, that each Party shall provide the other Party with all
reasonable assistance and cooperation, including the preparation and filing of
any assignments, terminal disclaimers and other documents, required to procure,
preserve and the protections for all Newly Developed IP under the U.S. Patent
Act and the patent laws of any other country or jurisdiction, as applicable. The
Parties will share the costs for such measures. The Parties shall promptly
notify the other in writing of any alleged or threatened infringement of any
Intellectual Property of the other Party or Newly Developed IP of which they
become aware. The Parties shall reasonably cooperate in bringing any enforcement
action against any third-party infringer of the New Products and any Newly
Developed IP and as set forth in the SOW. Should the Parties not agree on what
legal measures to be taken with respect to such enforcement actions, MRI shall
have the sole power of decision and bear its costs with respect to enforcement
actions in the Field and CLS shall have the sole power of decision and bear its
costs with respect to enforcement actions outside the Field. The other Party
shall then cooperate, at its own expense, in such enforcement action(s),
including without limitation, by executing such documents and providing such
assistance as reasonably deemed necessary by the defending Party in connection
with any action(s) taken against such infringement.

5.        CONFIDENTIALITY.

(a)       Obligations. Each Recipient shall: (i) maintain Discloser’s
Confidential Information in confidence during the term of this Agreement and for
a period of five (5) years thereafter, provided that any Confidential
Information that comprises a trade secret shall be maintained in confidence in
perpetuity until such trade secret ceases to constitute a trade secret within
the meaning of any Applicable Law related to such trade secret, so long the
reason such trade secret no longer so constitutes is not due the breach of
confidentiality by Recipient or its Personnel (or any person or entity to which
such Party may have provided access to such trade secret), or due to any
violation of law (e.g. hacking of computer systems); (ii) limit dissemination

 11 

 

to those of its Personnel who reasonably require use or access to such
Confidential Information in order to perform under this Agreement; (iii) not
disclose such Confidential Information to any other person or entity (other than
Affiliates); and (iv) use such Confidential Information only to the extent
necessary to perform this Agreement. The Parties may establish by written
agreement additional procedures and requirements with respect to the treatment
of Confidential Information, including the establishment of different clearance
levels for Personnel having access to Confidential Information, classification
and marking of Confidential Information based on level of sensitivity (e.g.
Confidential, Highly Confidential, etc.), and the storage and transfer of
Confidential Information by and between the Parties and their Personnel. If
Recipient is compelled to disclose any Confidential Information of Discloser by
order of a court of competent jurisdiction, any such disclosure will not be a
breach of this Agreement; provided, that Recipient first gives Discloser prompt
written notice of such required disclosure in order to permit Discloser to seek
all applicable governmental or judicial protection available. Notwithstanding
the foregoing to the contrary, each Party shall also have the right to share
copies of this Agreement (as it may be redacted to protect any commercially
sensitive information) as part of any due diligence data room established by
such Party.

(b)       Publicity. Except as expressly provided in this Agreement or as
required under applicable stock exchange regulations for any of the Parties, any
proposed publication, communication or presentation of information related to
this Agreement, by a Party, shall be subject to prior written approval by the
other Party, which may, in its sole discretion, provide approval in writing. In
the absence of such written notice of approval, authorization is not considered
to be given.

6.        TERM AND TERMINATION.

(a)       Term. This Agreement shall commence on the Effective Date and shall
continue unless terminated pursuant to Section 2(c)(ii), Section 6(b) or Section
7(c).

(b)       Termination.

(i)       This Agreement may be terminated upon written notice by either Party
if the other Party is in material breach of its obligations hereunder and has
not cured such breach or shown such breach to be non-existent within thirty (30)
days after notice requesting cure of the breach.

(ii)       This Agreement may be terminated upon written notice immediately by
either Party upon a Bankruptcy Event of the other Party; provided that,
notwithstanding a termination pursuant to this Section 6(b)(ii), Sections 2(e)
and 12(o) shall survive and the terminating Party may exercise its rights under
Sections 2(e) and 12(o).

(c)       Effect of Termination; Survival. Within thirty (30) days after
termination or expiration of this Agreement, each Party shall return or destroy
all Confidential Information of the other Party then in its possession, and each
Party shall certify in writing that all such Confidential Information has been
returned or destroyed. To the extent that any such Confidential Information
cannot be returned or destroyed using commercially reasonable efforts, or if any
such Confidential Information is required to be retained following the
expiration or termination of this Agreement

 12 

 

(such as pursuant to any “litigation hold” letter), any such Confidential
Information shall maintained in confidence in accordance with Section 5 until it
has ceased to constitute Confidential Information. Notwithstanding the foregoing
or anything contained herein, neither Party shall be required to destroy or
alter any computer or network archival and backup tapes, or archival and backup
files (collectively, “Archives”), provided that such Archives shall be kept
confidential in accordance with the terms of this Agreement. Upon expiration or
termination of this Agreement for any reason, including any termination for
breach by the other Party, all provisions of this Agreement that, by their
nature should survive such termination or expiration to retain their meaning and
significance, shall survive. Without limiting the foregoing and unless
terminated pursuant to Section 2(c)(ii), Section 6(b) or Section 7(c), the
following Sections of this Agreement shall survive and remain binding on the
Parties following any expiration or termination of this Agreement: Section 1
(Definitions); Section 2(e) (Right to Manufacture and Escrow); Section 4(a),
(b), (c), (d), (e) (f)-(h) (Intellectual Property); Section 5 (Confidentiality);
this Section 6(c) (Effect of Termination; Survival); Section 8 (Representations
and Warranties); Section 9 (Indemnification); Section 10 (Limitation of
Liability); and Section 12 (Miscellaneous).

7.        COMPENSATION, MINIMUM VOLUMES AND MARKETING SAMPLES.

(a)       Subject to the terms and conditions of this Agreement, in
consideration of the rights and licenses granted herein, MRI shall pay to CLS
the following payments:

(i)       For each Applicator purchased by MRI, MRI shall pay the prices set
forth herein; provided, that in the event changes in market conditions
substantially impact the pricing or availability of Applicators in the Field,
the Parties agree to renegotiate in good faith to reduce the prices set forth in
this Section 7(a)(i):

(1)        from the Effective Date until December 31, 2021, $*** per unit;

(2)       from January 1, 2022 to December 31, 2025, $*** per unit; and

(3)        after January 1, 2026, $*** per unit.

(ii)       For each CLS System or a subsequent hardware/software system
indicated for use in the Field and manufactured by or on behalf of CLS for MRI,
MRI shall pay $*** per unit.

(b)       MRI shall provide CLS with a non-binding twelve month rolling forecast
plan, updated monthly, outlining MRI’s volume forecasts for Applicators and New
Products covered by this Agreement (the “Forecast”). The Forecast is an estimate
only and is not a firm commitment on the part of MRI to purchase the quantities
stated therein or any quantity, provided, however, that CLS may plan production
and invoice MRI for the rolling next three (3) month’s estimate in the Forecast
(the “Three Month Binding Forecast”).

(c)       Provided that MRI does not experience any interruption to product
usage in the market (i.e. due to backorder in supply from CLS or CLS’s act or
omission, regulatory recall or intellectual property claim), MRI commits to
purchasing from CLS for sale within the Field the

 13 

 

following minimum number of Applicators (the “Minimum Volumes”) after market
launch date of the first commercially viable Applicators hereunder (such market
launch date to be agreed between the Parties) and, if such Minimum Volumes are
not met by MRI, CLS shall be entitled to notify MRI in writing of breach of
contract at which point MRI has thirty (30) days to cure and, failing such cure,
CLS shall be entitled to terminate this Agreement by providing written notice to
MRI within ten (10) days after the expiration of the thirty (30) day cure
period.

 

The following Minimum Volumes shall apply;

 

●   ***   Applicators during the 12 month period from 0 to 12 from market launch
date

●   ***   Applicators during the 12 month period from 13 to 24 from market
launch date

●   ***   Applicators during the 12 month period from 25 to 36 from market
launch date

●   ***   Applicators during the 12 month period from 37 to 48 from market
launch date

●   ***   Applicators during the 12 month period from 48 to 60 from market
launch date

 

In no event less than six months prior to 60 months from the market launch date,
the Parties shall negotiate in good faith the Minimum Volumes and prices for the
Applicators to apply for each 12-month period from such 60 months and onwards
during the coming 60-month period; provided, that in no event will the
re-negotiated Minimum Volumes exceed ***% of the reasonably estimated market
volume for procedures in the Field and in no event will the re-negotiated prices
have as effect that CLS’s gross margin for the sale of Applicators to MRI will
exceed ***% or fall below ***%. If, despite such good faith negotiations, the
Parties are unable to agree on such continued Minimum Volumes or prices for
Applicators for the coming 60-month period, either Party shall be entitled to
terminate this Agreement in writing with not less than twelve (12) months’
written notice. This procedure shall further be repeated for any future 60-month
period following thereafter.

 

It is expressly agreed by the Parties that commercially viable Applicators ready
for market launch will include at a minimum, (i) FDA cleared Neuro Applicators
and CLS System, (ii) mutually agreed upon lure fittings to ensure compatibility
between CLS and MRI SmartFrame disposable components, (iii) thermometry software
including essential neuro specific features as outlined in first SOW due by
December 31st, 2018 and (iv) peel-away sheath component as detailed by second
SOW due by December 31st 2018.

 

(d)       Notwithstanding the foregoing, CLS shall provide up to *** units of
the Applicators to MRI per calendar year at CLS’s actual cost to be used solely
for demonstration and marketing purposes. CLS shall also provide *** (***) CLS
Systems to MRI at CLS’s actual cost for the following purposes:

(i)       *** (***) as demonstration units for MRI’s territory managers;

(ii)      *** (***) for MRI’s marketing department for tradeshows and training
courses; and

(iii)     *** (***) for placement, at sites agreed between the Parties, into key
opinion leader accounts or show sites for clinical work and feedback.

 14 

 

(e)       CLS further agrees that, from market launch date according to the
above, to keep a minimum of three (3) months of consignment inventory of
Applicators on site at MRI facility in Irvine (or another US location of MRI’s
choice) to ensure any disruption to supply can be mitigated with that extra
three months of time. The Parties will base the level of consignment inventory
on MRI’s Three Month Binding Forecast.

(f)       MRI shall pay CLS the undisputed fees set forth herein in full and
complete consideration for the rights granted hereunder. All fees shall be
payable within thirty (30) days from the date specified herein or any applicable
SOW after receipt of invoice therefor from CLS.

8.        REPRESENTATIONS AND WARRANTIES.

(a)       Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that:

(i)it has the full right, power, and authority to enter into this Agreement and
to perform its obligations hereunder;

 

(ii)it has all necessary regulatory approvals, permits, or licenses necessary
for the purposes contemplated under this Agreement, including having a valid
510(k) for the Commercialization by MRI of CLS Products and New Products prior
to any Commercial launch;

 

(iii)this Agreement has been duly executed by it and is legally binding upon it,
is enforceable in accordance with its terms, and does not conflict with any
agreement, instrument, or understanding, oral or written, to which it is a Party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body, or administrative or other agency having jurisdiction
over it;

 

(iv)it shall perform its obligations described in this Agreement in a timely and
professional manner; and

 

(v)it shall comply with all Applicable Laws related to this Agreement and the
New Products, including the submission of any regulatory filings required by
Applicable Law.

(vi)it has valid legal and/or beneficial title under the CLS/MRI IP and CLS/MRI
Products for the purposes contemplated under this Agreement and to grant the
licenses or assignment of rights (as the case may be) contained in this
Agreement;

 

(vii)it has not received any material written communications alleging that the
CLS/MRI IP, the CLS/MRI Products, or the conduct of the Parties as currently
proposed under this Agreement would violate any of the Intellectual Property
rights of a third party;

 

(viii)during the term of this Agreement, it will not to diminish, alter or
impair its rights under the CLS/MRI IP or the CLS/MRI Products;

 15 

 

 

(ix)such Party has not intentionally withheld any prior art or unreasonably
withheld noncumulative information material to the patentability of the CLS/MRI
Patents from the U.S. Patent and Trademark Office; and

 

(x)any warranties offered with respect to the CLS/MRI Products as of the
Effective Date shall apply with equal force to any CLS/MRI Products to the
extent incorporated into, integrated with, or combined with any New Products.

 

(b)       Disclaimer. Except as expressly set forth in this Section 8 of this
Agreement, neither Party makes any warranties, express or implied, either in
fact or by operation of law, by statute, or otherwise, with respect to the New
Products or the licenses or rights granted under this Agreement. Each Party
further acknowledges that any Intellectual Property as provided by the other
Party (including any data included therein), respectively, is provided or made
available “as is” and without any warranty as to completeness or accuracy, and
that any samples, parts, prototypes, work in process, or other products or
materials provided by the other Party have not been tested and that each Party
assumes all risk with respect to the use thereof by such Party’s Personnel,
including any injury to person or damage to property that may result therefrom.

9.        INDEMNIFICATION.

(a)       Indemnification by MRI. MRI agrees to indemnify, defend, and hold
harmless CLS, its Affiliates, and their respective officers, directors,
Personnel, and agents (collectively, the “CLS Indemnitees”) from and against any
and all third-party claims, suits, actions, demands, damages, and liabilities,
including reasonable legal costs and fees to which any CLS Indemnitee may become
subject to as a result of any claim, demand, action, or other proceeding by any
third party (each, a “Claim”) to the extent such Claim arises out of (i) any
allegation that the MRI IP infringes, misappropriates, or otherwise violates the
Intellectual Property, proprietary, or other rights of any third party; (ii) the
use of the MRI Products; or (iii) MRI’s gross negligence, fraud, or willful
misconduct, or violation of Applicable law.

(b)       Indemnification by CLS. CLS agrees to indemnify, defend, and hold
harmless MRI, its Affiliates, and their respective officers, directors,
Personnel, and agents (collectively, the “MRI Indemnitees”) from and against any
and all third-party claims, suits, actions, demands, damages, and liabilities,
including reasonable legal costs and fees to which any MRI Indemnitee may become
subject to as a result of any Claim to the extent such Claim arises out of: (i)
any allegation that the CLS IP infringes, misappropriates, or otherwise violates
the Intellectual Property, proprietary, or other rights of any third party; (ii)
the use of the CLS Products; or (iii) CLS’s gross negligence, fraud, or willful
misconduct, or violation of Applicable law.

(c)       Indemnification Process. The Party seeking indemnification (the
“Indemnified Party”) shall provide prompt written notice of any Claim to the
indemnifying Party (the “Indemnifying Party”); provided, however, that failure
to give prompt notice shall not affect the Indemnifying Party’s obligations
under this Section 9 unless and to the extent that the failure materially
prejudices the defense of the matter. The Indemnified Party shall cooperate with
the Indemnifying Party in all reasonable respects, and at the Indemnifying
Party’s expense, in connection with the investigation and defense of any such
Claim. The Indemnifying Party shall have sole control of the defense of any
action on any such Claim and all negotiations for its

 16 

 

settlement or compromise; provided, that the Indemnified Party, at its sole cost
and expense, shall have the right to engage its own legal counsel, and if such
settlement or compromise would (i) impose any costs, obligations, or limitations
on the Indemnified Party, or (ii) admit fault by the Indemnified Party, then the
Indemnifying Party shall not settle or compromise the Claim without the
Indemnified Party’s prior written consent.

10.       LIMITATION OF LIABILITY.

(a)       Limitations. Except to the extent arising out of (i) a Party’s
indemnification obligations under Section 9, (ii) a Party’s breach of its
confidentiality obligations under Section 5, (iii) a Party’s gross negligence,
fraud, or willful misconduct, or (iv) a Party’s breach of any exclusivity
provisions in the Agreement, including the obligations and rights granted in
Sections 2(b), 4(a), and 4(d), neither Party nor its Affiliates will be liable
under any contract, negligence, strict liability, product liability or other
legal or equitable theory for any indirect, incidental, consequential, multiple,
special or punitive damages or loss of profits or revenues, whether arising out
of breach of contract, tort (including negligence) or otherwise (including the
entry into, performance, or breach of this Agreement), regardless of whether
such loss or damage was foreseeable or the Party against whom such liability is
claimed has been advised of the possibility of such loss or damage, and
notwithstanding the failure of any agreed or other remedy of its essential
purpose.

(b)       Liability cap. With the exception of the cases stated in Section
10(a)(i)-(iv), each Party’s total cumulative liability to the other Party will
not exceed the greater of: (a) an amount equal to 100% of the total amounts
payable by MRI to CLS under this Agreement; and (b) 1,000,000 USD (one million
US dollars).

11.       DISCUSSIONS REGARDING A CLOSER COMMERCIAL COLLABORATION.

The Parties agree to discuss and evaluate the possibilities of additional
collaboration opportunities. The Parties agree to use good faith efforts to
conclude any such discussions by December 31, 2018, unless otherwise agreed by
the Parties.

12.       MISCELLANEOUS PROVISIONS.

(a)       Assignment. Neither Party may assign or otherwise transfer this
Agreement, directly or indirectly, including by operation of law, or otherwise,
or any of its rights or obligations, without the prior written consent of the
other Party; provided, that a Party may assign or transfer this Agreement
without consent pursuant to a change of control or in connection with a merger
or the sale of all or substantially all of its business or assets, however
structured. Any assignment or transfer in violation of this Agreement will be
null and void. This Agreement shall be binding upon and inure to the benefit of
the Parties’ successors and permitted assigns.

(b)       Entire Agreement. This Agreement and any exhibits hereto constitute
the entire agreement between the Parties with respect to the subject matter of
this Agreement and supersedes all prior discussions, understandings,
negotiations, representations, or commitments, whether written or oral.

 17 

 

(c)       Governing Law; WAIVER OF JURY TRIAL. This Agreement is governed in
accordance with the laws of the State of New York, without giving effect to any
choice of law rules that may direct the application of the laws of any other
jurisdiction. The Parties agree to bring any claims, controversies, or disputes
arising from or related to this Agreement exclusively in the state and federal
courts sitting in New York, New York, and the Parties hereby expressly agree to
submit to the exclusive venue and jurisdiction of such courts. The Parties agree
and acknowledge that the United Nations Convention on Contracts for the
International Sale of Goods (CISG) shall not apply. EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY FOR ANY COURT
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY FOR WHICH A PARTY MAY BRING SUCH A COURT PROCEEDING.

(d)       Equitable Relief. In any claim for equitable relief, each Party
acknowledges that a breach by the other Party of this Agreement, including
Section 2 or 5, may cause the non-breaching Party irreparable harm, for which an
award of damages would not be adequate compensation and, in the event of such a
breach or threatened breach, the non-breaching Party shall be entitled to seek
equitable relief, including in the form of a restraining order, orders for
preliminary or permanent injunction, specific performance, and any other relief
that may be available from any court, and the Parties hereby waive any
requirement for the showing of actual monetary damages in connection with such
relief. These remedies shall not be deemed to be exclusive but shall be in
addition to all other remedies available under this Agreement at law or in
equity, subject to any express exclusions or limitations in this Agreement to
the contrary.

(e)       Waiver; Discharge. The failure of any Party to enforce at any time any
of the provisions of this Agreement shall not, absent an express written waiver
signed by the authorized representative of the Party making such waiver
specifying the provision being waived, be construed to be a waiver of any such
provision, nor in any way to affect the validity of this Agreement or any part
thereof or the right of the Party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

(f)       Amendment. This Agreement may not be amended, by course of conduct or
otherwise, except pursuant to a written amendment that expressly refers to this
Agreement and this Section 12(f) and signed by the authorized representatives of
each of the Parties.

(g)       Notices. All notices or other communications to a Party required or
permitted hereunder shall be in writing and shall be delivered personally or
shall be sent by a reputable express delivery service or by certified mail,
postage prepaid with return receipt requested, addressed as follows:

To MRI:

Chief Executive Officer

MRI Interventions, Inc.

5 Musick

Irvine, CA 92618

 

 18 

 

To CLS:

Chief Executive Officer

Clinical Laserthermia Systems AB

Medicon Village | Scheelevägen 2

SE-223 81 Lund, Sweden

(h)       Expenses. Except as expressly provided herein, each Party shall pay
its own expenses incident to this Agreement and the preparation for, and
consummation of, the transactions provided for in this Agreement.

(i)       Titles and Headings; Construction. The titles and headings to Sections
of this Agreement are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement. This Agreement shall be construed without regard to any presumption
or other rule requiring construction hereof against the Party causing this
Agreement to be drafted.

(j)       Severability. If any provision of this Agreement is held invalid,
illegal, or unenforceable, such provision shall be enforced to the maximum
extent permissible, and the remaining provisions shall nonetheless be
enforceable according to their terms.

(k)       Relationship. This Agreement does not make either Party the employee,
agent, or legal representative of the other for any purpose whatsoever. Neither
Party is granted any right or authority to assume or to create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
Party. In fulfilling its obligations pursuant to this Agreement, each Party
shall be acting as an independent contractor, and no partnership, joint venture
or other similar relationship, or any fiduciary duty or other similar duty
relating to any such relationship, shall be implied as to apply between the
Parties or their respect Personnel.

(l)       Benefit. Nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the Parties to this Agreement or their
respective successors or permitted assigns, any rights, remedies, obligations,
or liabilities under or by reason of this Agreement.

(m)       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed as original and all of which
together shall constitute one instrument. A signed copy of this Agreement
delivered by facsimile, e-mail, or other means of electronic transmission (to
which a PDF copy is attached) shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.

(n)       Execution of Further Documents. Each Party agrees to execute and
deliver without further consideration any further applications, licenses,
assignments, or other documents, and to perform such other lawful acts as the
other Party may reasonably request to fully secure or evidence the rights or
interests herein.

(o)       Bankruptcy. The Parties acknowledge and agree that the Intellectual
Property licensed hereunder is “intellectual property” as defined in Section
101(35A) of the Bankruptcy Code, which have been licensed hereunder in a
contemporaneous exchange for value. The Parties further acknowledge and agree
that if a Party or any of its permitted successors or assigns: (i) becomes
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as

 19 

 

they become due; (ii) applies for, or consents to, the appointment of a trustee,
receiver or other custodian for it, or makes a general assignment for the
benefit of its creditors; (iii) commences, or has commenced against it, any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceedings;
or (iv) elects to reject, or a trustee on behalf of it elects to reject, this
Agreement or any agreement supplementary hereto, pursuant to Section 365 of the
Bankruptcy Code, or if this Agreement or any agreement supplementary hereto is
deemed to be rejected pursuant to Section 365 of the Bankruptcy Code for any
reason (each a “Bankruptcy Event”), then this Agreement, and any agreement
supplementary hereto, shall be governed by Section 365(n) of the Bankruptcy Code
and the licensee Party will retain and may elect to fully exercise its rights
under this Agreement in accordance with Section 365(n) of the Bankruptcy Code.

[Remainder of page intentionally left blank; signature page(s) follow]

 20 

 

IN WITNESS WHEREOF, each of the Parties has caused this LICENSE AND
COLLABORATION AGREEMENT to be executed by their duly authorized representatives
as of the Effective Date.

MRI INTERVENTIONS, INC.   CLINICAL LASERTHERMIA SYSTEMS AB       By: /s/ Joseph
Burnett   By: /s/ Lars-Erik T. Eriksson       Name: Joseph Burnett  
Name: Lars-Erik T. Eriksson       Title:   President & CEO   Title:   CEO      
     

 

 

ATTACHMENTS:

EXHIBIT A: CLS PATENTS AND PATENT APPLICATIONS

EXHIBIT B: MRI PATENTS AND PATENT APPLICATIONS

EXHIBIT C: JSC Members

 21 

 

Exhibit A

CLS PATENTS AND PATENT APPLICATIONS

 

 

 

 

 

 

 

 

 

Exhibit B

MRI PATENTS AND PATENT APPLICATIONS

 

 

 

 

 

 

 

 

 

 

Exhibit C

JSC MEMBERS

 

 

 

Members appointed by MRI:


Joe Burnett – President And CEO

Pete Piferi – Chief Operating Officer

Members appointed by CLS:


Lars-Erik Eriksson, CEO
Dan Mogren, Chief Commercial Officer

 

 

 

 

